OFFICE ACTION :: REFUSAL
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Objection to the Specification
No description of the design in the specification, other than a brief description of the drawing, is generally necessary, since as a general rule, the illustration in the drawing views is its own best description. In re Freeman, 23 App. D.C. 226 (App. D.C. 1904) and Hague Rule 7(5) (a), 37 CFR 1.1024, MPEP 2920.04(a)II. 
The specification of a nonprovisional international design application is not permitted to include statements describing matters that are directed to function or are unrelated to the design. MPEP 2920.04(a)II. Also, statements that describe or suggest other embodiments of the claimed design that are not illustrated in the drawing disclosure are not permitted in the specification of an issued design patent.  In addition, statements which attempt to broaden the scope of the claimed design beyond that which is shown in the drawings are not permitted.  MPEP §1503.01(II).   The design claim is limited to what is shown in the drawings.
Therefore, the descriptive statement must be cancelled:
[The design consists of a spectacle arm composed in particular of an openwork heart; reproduction 1.7 aims to illustrate the rendering of the design within the finished product given that the second arm has the same characteristics in the opposite direction.]

Claim Rejection - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a), and a quotation of 35 U.S.C. 112(b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The claim is indefinite and nonenabling because of unclear scope in the Figures and inconsistent elements among the views.
Indefinite Scope – The scope of the claimed design is indefinite due to lack of clarity as to the precise metes and bounds of the claimed design.  If any of the broken lines disclosed in the reproductions are not intended to be part of the claimed design, a descriptive statement must be included in the specification clearly describing the purposes of the coloring or broken lines on the drawing (please see MPEP 1503.02, subsection III).
Figure 1.1 – The claim is not enabled due to unclear elements, merging and blurring of lines combined with an overall poor image quality (including pixelated reproduction with bleeding contours and lines, and the resulting unclear or indiscernible details).  Figure 1.1 is of an inadequate quality to show the distinguishing features of the claimed design clearly. The Examiner recommends amending the figure to render it with less pixilation and increased clarity of disclosure.

Figure 1.5 vs. Figure 1.3, 1.6, and 1.7 – The annotated element is inconsistently disclosed between views.  Figure 1.5 discloses a small dot or hole on the top surface that is not disclosed in corresponding views.  The Examiner recommends amending the views for a consistency between corresponding views.

    PNG
    media_image1.png
    321
    240
    media_image1.png
    Greyscale





Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the spectacle frame arm shown in broken lines form no part of the claimed design or a statement that the portions of the spectacle frame arm shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).
If amended drawings are filed and the changes are not accepted by the examiner, applicant will be notified and informed of any required corrective action in the next Office action. Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed, both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112(a)).  Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application. 
A response is required in reply to the Office action to avoid abandonment of the application.  If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Furthermore, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  
If amended drawings are filed and the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

CONCLUSION
The claim is rejected under 35 U.S.C. 112(a) and (b). The references cited but not applied are considered cumulative art related to the claimed design.

REPLY REMINDER / CONTACT INFO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068. The examiner can normally be reached Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915